ORDER

PER CURIAM.
Defendant Antonio Green appeals the judgment and sentence entered on charges of possession of burglar’s tools in violation of § 569.180 RSMo 1984 after the sentencing court denied his motion for leave to withdraw his guilty plea. He was sentenced to a term of three years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).